MEMORANDUM DECISION                                                FILED
Pursuant to Ind. Appellate Rule 65(D), this                    Oct 20 2016, 9:48 am
Memorandum Decision shall not be regarded as                       CLERK
precedent or cited before any court except for the             Indiana Supreme Court
                                                                  Court of Appeals
purpose of establishing the defense of res judicata,                and Tax Court

collateral estoppel, or the law of the case.



APPELLANT PRO SE                                       ATTORNEYS FOR APPELLEE ALLEN
Michael A. Wilson                                      COUNTY COURTS
Elkhart, Illinois                                      Thomas A. Hardin
                                                       Justin T. Molitoris
                                                       Shine & Hardin, LLP
                                                       Fort Wayne, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Michael A. Wilson,                                         October 20, 2016

Appellant-Movant,                                          Court of Appeals Case No.
                                                           02A03-1603-CR-661

        v.                                                 Appeal from the Allen Circuit Court
                                                           The Hon. Thomas J. Felts, Judge
State of Indiana and Allen                                 The Hon. Andrea R. Trevino,
County Courts,                                             Magistrate
Appellees-Respondents.                                     Trial Court Cause No.
                                                           02C01-9506-DF-95




Bradford, Judge.



                                      Case Summary


Court of Appeals of Indiana | Memorandum Decision 02A03-1603-CR-661 | October 20, 2016    Page 1 of 5
[1]   In 1996, the Allen Circuit Court granted Appellant-Movant Michael Wilson’s

      petition for post-conviction relief (“PCR”) with respect to his 1995 conviction

      for being a habitual traffic violator (“HTV”) and the case was dismissed with

      prejudice. The Allen County Clerk of Courts (“the Clerk”) did not provide

      notice of this to the Indiana State Police (“the ISP”). In 2015, Wilson filed for

      punitive damages and moved for contempt under the original cause number,

      alleging that the Clerk was negligent in failing to provide notice to the ISP in

      1996 and seeking $20,000 in punitive damages. In March of 2016, the trial

      court granted Appellee-Respondent the Allen County Courts’ motions to

      dismiss and for summary judgment. Because Wilson has failed to present this

      court with a cogent argument sufficient to evaluate his claims on appeal, we

      affirm the judgment of the trial court.



                            Facts and Procedural History
[2]   On October 19, 1995, judgment for HTV was entered against Wilson in Allen

      Circuit Court. (Appellant's App. 1-2). On October 28, 1996, the trial court

      issued an order (“the Order”) granting Wilson’s PCR petition with respect to

      his HTV conviction dismissing the case with prejudice. (Appellant's App. 6-7).

      The parties agree that Clerk did not forward the Order to the ISP.


[3]   On October 26, 2015, the trial court apparently issued an amended judgment to

      the ISP and FBI reflecting the 1996 grant of post-conviction relief and dismissal

      of charges with prejudice. (Appellant's App. 7). On November 12, 2015,

      Wilson filed motions for punitive damages and to find the Clerk in contempt,

      Court of Appeals of Indiana | Memorandum Decision 02A03-1603-CR-661 | October 20, 2016   Page 2 of 5
      seeking $20,000 in damages, alleging mental distress and lost employment

      opportunities due to the Clerk’s failure to send the Order to the ISP in 1996.

      (Appellant's App. 19-21).


[4]   On December 10, 2015, Appellee filed a motion to dismiss Wilson’s motion for

      punitive damages. (Appellant's App. 22). On January 11, 2016, Appellee

      moved for summary judgment on both of Wilson’s claims. (Appellant's App.

      33-34). On January 26, 2016, Wilson moved for summary judgment on all

      claims. (Tr. 36). On March 18, 2006, the trial court granted Appellee’s motion

      to dismiss Wilson’s claim for punitive damages and granted summary judgment

      in favor of Appellee on Wilson’s motion for contempt. (Appellant’s Br. 11-14).

      The trial court concluded that Appellee, as a qualifying governmental entity,

      could not be liable for punitive damages and that the Clerk was not ever in

      contempt because the Order did not contain any language directing the Clerk to

      send it to any other governmental entities. (Appellant's App. 11-14).


                                 Discussion and Decision
[5]   Wilson contends that the trial court erred in ruling in favor of Appellee because

      the Clerk was negligent for failing to notify the ISP of the Order in 1996. We

      conclude, however, that Wilson’s arguments are waived for failure to make

      cogent arguments. Indiana Rule of Appellate Procedure 46(A)(8) provides, in

      part, as follows:


              (8) Argument. This section shall contain the appellant’s
              contentions why the trial court or Administrative Agency
              committed reversible error.
      Court of Appeals of Indiana | Memorandum Decision 02A03-1603-CR-661 | October 20, 2016   Page 3 of 5
                   (a) The argument must contain the contentions of the
                   appellant on the issues presented, supported by cogent
                   reasoning. Each contention must be supported by citations to
                   the authorities, statutes, and the Appendix or parts of the
                   Record on Appeal relied on, in accordance with Rule 22.
                   (b) The argument must include for each issue a concise
                   statement of the applicable standard of review; this statement
                   may appear in the discussion of each issue or under a separate
                   heading placed before the discussion of the issues. In
                   addition, the argument must include a brief statement of the
                   procedural and substantive facts necessary for consideration
                   of the issues presented on appeal, including a statement of
                   how the issues relevant to the appeal were raised and resolved
                   by any Administrative Agency or trial court.


[6]   Among the other significant deficiencies in Wilson’s Appellant’s Brief,1 the

      “argument” consists of three declaratory sentences and one rhetorical question

      but contains no citations to the record, no citations to any statutory or case

      law,2 and no statements regarding the applicable standard of review.


               It is well settled that we will not consider an appellant’s assertion
               on appeal when he or she has not presented cogent argument
               supported by authority and references to the record as required
               by the rules. Thacker v. Wentzel, 797 N.E.2d 342, 345 (Ind. Ct.
               App. 2003). We will not become an advocate for a party, and we



      1
        Aside from his deficit argument section, Wilson has failed to provide a compliant table of contents, table of
      authorities, statement of issues, statement of the case, statement of facts, summary of argument, or
      conclusion. Ind. Appellate Rule 46(A). Wilson’s Appellant’s Brief does not contain a single citation to the
      record on appeal. Finally, Wilson did not file an appendix. App. R. 49 (“The appellant shall file its
      Appendix with its appellant’s brief.”) (emphasis added).
      2
        The only citation to authority with any attempt to explain its significance appears in Wilson’s summary of
      argument, and is to “Government Code Sec. 815.6,” which Appellee informs us is a California statute.
      Section 815.6, even if it stands for the proposition Wilson claims that it does, is not binding on an Indiana
      governmental entity.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1603-CR-661 | October 20, 2016              Page 4 of 5
              will not address arguments that are either inappropriate, too
              poorly developed, or improperly expressed to be understood. Id.


      Lasater v. Lasater, 809 N.E.2d 380, 389 (Ind. Ct. App. 2004).

[7]   Wilson’s presentation of the issues on appeal falls far short of what the

      Appellate Rules require. Consequently, they are all waived for our

      consideration.


[8]   The judgment of the trial court is affirmed.


      Pyle, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 02A03-1603-CR-661 | October 20, 2016   Page 5 of 5